Name: 2010/450/CFSP: Council Decision 2010/450/CFSP of 11Ã August 2010 appointing the European Union Special Representative for Sudan
 Type: Decision
 Subject Matter: Africa;  civil law;  international affairs;  European construction
 Date Published: 2010-08-12

 12.8.2010 EN Official Journal of the European Union L 211/42 COUNCIL DECISION 2010/450/CFSP of 11 August 2010 appointing the European Union Special Representative for Sudan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and, in particular, Articles 28, 31(2) and 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 July 2005, the Council adopted Joint Action 2005/556/CFSP (1) concerning the appointment of a European Union Special Representative (hereinafter the EUSR) for Sudan. (2) Mrs Rosalind MARSDEN should be appointed as EUSR for Sudan from 1 September 2010 to 31 August 2011. However, the mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal of the High Representative of the Union for Foreign Affairs and Security Policy (hereinafter the HR) following the entry into force of the Decision establishing the European External Action Service. (3) The EUSR will implement her mandate in the context of a situation which may deteriorate and could harm the Common Foreign and Security Policy objectives set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Appointment Mrs Rosalind MARSDEN is hereby appointed as the EUSR for Sudan from 1 September 2010 until 31 August 2011. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal of the HR following the entry into force of the Decision establishing the European External Action Service. Article 2 Policy objectives The mandate of the EUSR shall be based on the policy objectives of the European Union (hereinafter the EU or the Union) in Sudan, working with the Sudanese parties, the African Union (AU) and the United Nations (UN) and other national, regional and international stakeholders to achieve a peaceful transition under the Comprehensive Peace Agreement (CPA), including the organisation of credible referenda on Abyei and on self-determination of South Sudan in January 2011. This includes actively contributing to the full and timely implementation of the CPA and post-referendum arrangements; supporting institution building and fostering stability, security and development in South Sudan irrespective of the outcome of the referendum on self-determination; improving security and facilitating a political solution to the conflict in Darfur; promoting justice, reconciliation and respect for human rights, including full cooperation with the International Criminal Court; and improving humanitarian access throughout Sudan. Article 3 Mandate 1. In order to achieve the policy objectives, the EUSRs mandate shall be to: (a) liaise with the Government of Sudan, the Government of Southern Sudan, the Darfur armed movements and other Sudanese parties as well as civil society and non-governmental organisations and maintain close cooperation with the AU, and the UN with the aim of pursuing the Unions policy objectives; (b) promote a consistent international approach towards Sudan maintaining close contacts with the AU, and in particular the AU High-Level Implementation Panel for Sudan (AUHIP), the UN, including close and regular consultations with the UN Mission in Sudan (UNMIS), and the AU/UN hybrid operation in Darfur (UNAMID), the Inter-Governmental Agency for Development (IGAD), the League of Arab States (LAS) and regional and other key stakeholders including the US Special Envoy; (c) participate in the work of the International Consultative Forum with regard to coherent international efforts towards Sudan; (d) to maintain regular high level political contacts with IGAD and the main regional stakeholders, in view of further developments in the implementation of the CPA and their impact on Sudans integration in the region to actively engage with regional and key African States to strengthen consensus behind CPA implementation including respect for the outcome of the referendum on self-determination for South Sudan; (e) support the work of the Joint UN/AU Mediator and the AUHIP with regard to international efforts to facilitate a lasting peace agreement for Darfur and follow closely the negotiation process, inter alia facilitated by the Governments of Qatar, Egypt, Libya and others; (f) with regard to the fight against impunity in Sudan and respect for human rights, including the rights of children and women, follow the situation and maintain regular contacts with the Sudanese authorities, the Office of the Prosecutor of the International Criminal Court, the AU and the UN, in particular with the Office of the High Commissioner for Human Rights and the human rights observers active in the region; (g) represent the Union, whenever possible, at the CPA Assessment and Evaluation Commission; (h) without prejudice to the independence of EU electoral observation missions (EU EOM), closely accompany the preparation and deployment of any future EOM in Sudan and promote the follow-up to recommendations made; and (i) actively contribute to the formulation of a future EU strategy and engagement following the end of the CPA, also in terms of promoting constructive relations between Khartoum and Juba, irrespective of the outcome of the referenda. 2. For the purpose of the fulfilment of her mandate, the EUSR shall, inter alia: (a) advise and report on the definition of EU positions in international forums in order to proactively promote and strengthen a consistent EU policy approach towards Sudan; (b) maintain an overview of all activities of the Union and cooperate closely with the Union delegation in Khartoum and the Union delegation to the AU in Addis Ababa; (c) support the political process and activities relating to the implementation of the CPA, and the negotiation of the arrangements necessary for the post-referendum period as well as efforts in the area of institution-building in South Sudan; (d) contribute to the implementation of the EU policy regarding UN Security Council Resolutions (UNSCRs) 1325 (2000) and 1820 (2008) on women, peace and security, including by monitoring and reporting on developments in this regard; and (e) follow up and report on compliance by the Sudanese parties with the relevant UNSCRs, notably 1556 (2004), 1564 (2004), 1590 (2005), 1591 (2005), 1593 (2005), 1612 (2005), 1663 (2006), 1672 (2006), 1679 (2006), 1769 (2007), 1778 (2007), 1881 (2009), 1882 (2009), 1891 (2009), 1919 (2010). Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate acting under the authority of the HR. 2. The Political and Security Committee (hereinafter the PSC) shall maintain a privileged link with the EUSR and shall be the EUSRs primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR for the period from 1 September 2010 to 31 August 2011 shall be EUR 1 820 000. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of her mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting her team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of her team. 2. Member States and institutions of the Union may propose the secondment of staff to work with the EUSR. The salary of personnel who are seconded by a Member State or an institution of the Union to the EUSR shall be covered by the Member State or the institution of the Union concerned respectively. Experts seconded by Member States to the General Secretariat of the Council may also be posted to the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State or Union institution and shall carry out their duties and act in the interest of the mandate of the EUSR. 4. Offices of the EUSR shall be maintained in Khartoum and in Juba, comprising a political advisor and the necessary administrative and logistic support staff. In accordance with the EUSRs mandate as described in Article 3, a sub-office in Darfur may also be established if the existing offices in Khartoum and Juba cannot provide all necessary support to EUSR staff deployed in the Darfur region. Article 7 Privileges and immunities of the EUSR and her staff The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of her staff shall be agreed with the host party/parties, as appropriate. Member States and the Commission shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of her team shall respect the security principles and minimum standards established by Council Decision 2001/264/EC of 19 March 2001 adopting the Councils security regulations (2), in particular when managing EU classified information. Article 9 Access to information and logistical support 1. Member States, the Commission and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegation and/or Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Unions policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in conformity with her mandate and the security situation in her geographical area of responsibility, for the security of all personnel under her direct authority, notably by: (a) establishing a mission-specific security plan based on guidance from the General Secretariat of the Council, including mission-specific physical, organisational and procedural security measures, governing management of the secure movement of personnel to, and within, the mission area, as well as management of security incidents and including a mission contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high risk insurance as required by the conditions in the mission area; (c) ensuring that all members of her team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area by the General Secretariat of the Council; (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the HR, the Council and the Commission with written reports on their implementation and on other security issues within the framework of the mid-term and mandate implementation reports. Article 11 Reporting 1. The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report as necessary to Council working parties. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR may provide the Foreign Affairs Council with reports. 2. The EUSR shall regularly report to the PSC on the situation in Darfur and on the situation in Sudan as a whole. Article 12 Coordination 1. The EUSR shall promote overall Union political coordination. She shall help to ensure that all Union instruments in the field are engaged coherently to attain the Unions policy objectives. The activities of the EUSR shall be coordinated with those of the Commission, as well as those of other EUSRs active in the region. The EUSR shall provide Member States missions and the Unions delegations with regular briefings. 2. In the field, close liaison shall be maintained with the Heads of the Union delegations, including in Khartoum and in Addis Ababa and Member States Heads of Mission. They shall make best efforts to assist the EUSR in the implementation of the mandate. The EUSR shall also liaise with other international and regional actors in the field. Article 13 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the HR, the Council and the Commission with a progress report before the end of February 2011 and a comprehensive mandate implementation report at the end of the mandate. Article 14 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 August 2010. For the Council The President S. VANACKERE (1) OJ L 188, 20.7.2005, p. 43. (2) OJ L 101, 11.4.2001, p. 1.